Citation Nr: 1519309	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  07-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for degenerative joint disease with C5-6 disc herniation (cervical spine disability) prior to October 28, 2011, and a rating greater than 30 percent from that date.

2. Entitlement to an initial rating greater than 20 percent for radiculopathy of the left upper extremity (LUE radiculopathy) prior to October 28, 2011, and a rating greater than 30 percent from that date. 

3. Entitlement to a total disability for individual unemployability (TDIU). 

4. Entitlement to service connection for cephalgia. 

5. Entitlement to service connection for obstructive sleep apnea (OSA). 

6. Entitlement to service connection for sinusitis. 

7. Entitlement to service connection for a right foot disability. 

8. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

9. Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD). 

10. Entitlement to an initial rating greater than 10 percent for left lower extremity sciatica (LLE sciatica). 

11. Entitlement to an initial rating greater than 30 percent for an anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1976 to January 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In July 2006, the RO granted a claim of service connection for a cervical spine disability and in October 2006, the Veteran disagreed with the initially assigned rating. The LUE radiculopathy stems from that disability as well, as does the claim for a TDIU, as it was re-raised in April 2014 the context of the initial increased rating claim (see below). See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Regarding the other issues listed on the title page, on April 19, 2013, the RO issued a decision granting claims of service connection for anxiety disorder, LLE sciatica (radiculopathy), and GERD. The attached code sheet showed PTSD, cephalgia, OSA, sinusitis, and a right foot disability (plantar fasciitis) were denied (see also May 2, 2013 accompanying notice letter). In July 2013, the AMC received a notice of disagreement (NOD) from the Veteran as to the ratings assigned for the issues of anxiety disorder, LLE sciatica, and GERD as well as the denials of service connection claims for PTSD, cephalgia, OSA, sinusitis, and a right foot disability. No action was taken on this NOD. These issues are addressed further below in the remand. 

The Veteran testified at a Board hearing in August 2009. A transcript has been reviewed and is in the file. This claim was previously remanded for development in November 2009, September 2011 and August 2013. 

In the August 2013 Board remand, several claimed issues were referred for RO consideration (service connection for left foot, bilateral ankles, right shoulder disabilities and the residuals of left leg fracture and residual headaches from a head injury). After further review of the file, the Board has determined that these claims stemmed from documents that came from another veteran and were misfiled; steps have been taken to remove these documents with this Veteran's file and associate these documents with the correct veteran's file. This action is also supported by a September 2013 statement from the Veteran where he referenced the August 2013 Board remand and asserted he never suffered a left leg fracture. The referred issues by the Board were referred to the RO by the AMC in March 2014; the AMC should take corrective action. 

The issues of initial increased ratings for anxiety disorder, LLE sciatica, and GERD as well as claims of service connection for PTSD, cephalgia, OSA, sinusitis, and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. Prior to October 28, 2011, the cervical spine disability was manifested by painful motion but there was no forward flexion of the cervical spine at 30 degrees or less, combined range of motion less than 170 degrees, muscle spasm/guarding severe enough to result in an abnormal gait/spinal contour, ankylosis or bed rest prescribed by a physician. 

2. Since October 28, 2011, the cervical spine disability was manifested by forward flexion less than 15 degrees but no ankylosis or bed rest prescribed by a physician. 

3. Prior to October 28, 2011, the LUE radiculopathy was manifested by mild radiculopathy. 

4. Since October 28, 2011, the LUE radiculopathy was manifested by moderate radiculopathy. 


CONCLUSIONS OF LAW

1. Prior to October 28, 2011, the criteria for a rating in excess of 10 percent rating for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a (& Plate V), Diagnostic Codes (DCs) 5237, 5243 (2014). 

2. Since October 28, 2011, the criteria for a rating in excess of 30 percent rating for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a (& Plate V), DCs 5237, 5243.

3. Prior to October 28, 2011, the criteria for a rating in excess of 20 percent rating for LUE radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a DCs 8510, 8514 (2014). 

4. Since October 28, 2011, the criteria for a rating in excess of 30 percent rating for LUE radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a DCs 8510, 8514.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a January 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. In March 2006 and June 2007, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's increased ratings claims arise from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014). Relevant VA and private medical records have been associated with the claims file. The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received. The Veteran was given several VA examinations and the last examination in October 2013, which is fully adequate. 

In August 2013, the Board remanded this claim for private records, VA records and a new VA examination. The Board finds that there has been substantial compliance with the remand; the Veteran sent in private records, relevant VA records were associated with the file and the Veteran received a VA examination in October 2013. See Stegall v. West, 11 Vet. App. 268 (1998). In March 2014, the Veteran sent in further relevant records and waived AOJ consideration. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the August 2009 Board hearing shows the Veteran gave information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran, who was represented at the hearing, has not raised complaints regarding the conduct of the hearing. The Board finds the duties to notify and to assist have been met. 

Increased Ratings Generally 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2014). Also, for initial rating decisions that establish service connection and assign an initial disability rating, the entire period is considered for the possibility of staged ratings. Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs). 38 C.F.R. § 4.27 (2014). 

Cervical Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  he functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2014). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014). The provisions of § 4.40 and 38 C.F.R. § 4.45 (regarding factors of disability in the joints for consideration) should only be considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40). 

To warrant additional compensation beyond the minimum compensable level "pain must affect some aspect of the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned. This is because "pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet App 32, 43 (2011). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2014). For the purpose of rating disability from arthritis, the spine is considered a major joint. Id. 

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59. 

The General Rating Formula for Diseases and Injuries of the Spine (General Formula) for DC 5237 (cervical strain) provides for the rating of disabilities of the spine. With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula are as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 
Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent) and 
For forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent). 38 C.F.R. § 4.71a (2014). 

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2014). Note (1) under the IVDS Formula states that purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Degenerative arthritis of the spine (DC 5242) is rated under DC 5003, which addresses degenerative arthritis generally. Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003 (2014). Note 1 of DC 5003 states that the degenerative arthritis ratings will not be combined with ratings based on limitation of motion. Id. 



Prior to October 28, 2011

The history of the Veteran's cervical spine disability shows he filed an informal claim of service connection for the cervical spine and related problems in December 2005. In July 2006, the RO granted the claim of service connection for the cervical spine disability as degenerative joint disease with C5-6 herniation and radiculopathy at 10 percent. This rating was effective the date of claim, December 22, 2005, and assigned under DC 5243. Service connection for a right elbow disability was denied. In October 2006, the Veteran asserted in an NOD that the cervical spine disability and radiculopathy should be rated higher. At that time, he stated he had not been able to work as design fabricator or "dry waller," because this requires overhead work (see also May 2007 appeal form with similar comments; the Board is addressing the TDIU associated with this claim in the remand). In July 2012, the AOJ increased the rating for the cervical spine disability to 30 percent, effective October 28, 2011. In July 2012, the AOJ granted a separate rating for radiculopathy of the LUE at 20 percent, effective December 2005, under DC 8614. The radiculopathy rating is discussed separately below. 

Regarding the cervical spine symptoms as reported by the Veteran, at a January 2006 VA appointment, he complained of chronic neck pain, which was intermittent and sharp, lasting 3-4 days, 2-3 times per month and would worsen when he did remodeling work. In January 2008, he reported it worsening at a VA primary care appointment. At an October 2009 Jewett Orthopaedic appointment, however, he reported the pain was not severe and he was not interested in epidurals. In June 2010, a VA treatment record noted exacerbation of neck pain due to fence and yard work. 

The record does not show range of motion measurements that would correspond with a higher rating under the General Formula; there has been no showing of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a. 

In January 2006, a VA record notes full range of motion of the neck with no swelling. The next month, a VA physical therapy (PT) note showed forward flexion was within normal limits, extension was limited or painful and lateral rotations/flexions were also reduced (no exact measurements were given). At the July 2006 VA spine examination, range of motion was completely normal with no additional limitation of motion on repetitive use of the joints due to pain, fatigue, weakness, or lack of endurance. In November, a VA PT note showed forward flexion and extension were not noted, but lateral flexion measurements were slightly reduced while right lateral rotation was normal and left lateral rotation was 62 degrees. A December 2006 VA PT record noted improvement in range of motion. Another record noted he was issued a soft collar to wear while working overhead. 

A June 2007 statement from a private chiropractor stated the Veteran had restriction of the normal cervical range of motion but did not state ranges of motion. An October 2009 statement from Robert A. Cambridge, M.D., stated range of motion was mild to moderately impaired due to chronic pain. Finally a December 2009 Jewett Orthopaedic record noted a diminished range of motion of the neck, especially on left rotation. 

As worsening was reported, but there was a lack of range of motion measurements, the Veteran was given a new VA examination in April 2010. He had pain on motion on the left and tenderness, otherwise spine muscles were normal. Cervical spine range of motion was as follows:

Forward flexion
0-45 Degrees
Extension
0-30 Degrees
Right lateral flexion
0-30 Degrees
Left lateral flexion
0-45 Degrees
Right lateral rotation
0-60 Degrees
Left lateral rotation
0-80 Degrees

There was objective evidence of pain on active range of motion. There was objective evidence of pain following repetitive motion, but did not state how much. There was no additional limitation of motion after three repetitions. The Board does not find that the evidence shows that an increase to a higher rating was warranted by looking at range of motion. 

As for whether spasm, guarding, gait or contour could support a higher rating, the record also does not show an increase. At the July 2006 VA spine examination, there was no objective evidence of cervical sacrospinalis (spasm, atrophy, etc). At the April 2010 VA examination, the cervical spine was normal in appearance, gait was normal and he had no abnormal spine curvatures.

At no point was ankylosis found or reported (see, for example, July 2006 VA examination report). 

The Board has considered Deluca and Mitchell, but does not find sufficient evidence to award an increased rating in the limitation of motion code under these cases. In reviewing the symptoms and other evidence of record, the Board concludes there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for either flexion or extension. See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37. Although at some points the Veteran reported pain, he also admitted at times his pain was not severe (see October 2009 Jewett Orthopaedic record). At the July 2006 VA examination, back symptom flare ups were described, but not for the neck and there was only mild decreased motion and no fatigue, stiffness, etc. At the April 2010 examination, he had fatigue, stiffness, weakness, spasms and pain. He reported spinal flare ups were severe and happened weekly for one to two days, precipitated by overhead activity and alleviated by rest. Although the flare ups were not quantified into degrees, the October 2013 examiner explained this was not possible except during a flare up. In any case, the reported range of motion values are not close to 30 degrees of forward flexion and the record as a whole does not support a further increase for this period. 

The Veteran is currently listed as being rated under the IVDS Formula; however, there is no evidence of incapacitating episodes that involve bed rest prescribed by a physician. 38 C.F.R. § 4.71a, DC 5243, Note (1). (See also April 2010 VA examination report.) 

The Board reviewed the evidence regarding the right upper extremity and/or other manifestations of the cervical spine disability, but does not find any other separate ratings that may be granted. In the June 2006 VA joint examination report, the examiner stated the right elbow problems were related to ulnar neuritis, and not related to the service-connected neck disability (see also April 2010 VA examination report, agreeing with this assessment). Other records note he does have bilateral carpal tunnel syndrome, which is not service-connected. Further consistent complaints regarding symptoms, such as radiating pain from the right upper extremity were not found throughout the record. 

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has considered whether any staged ratings are appropriate. In the present case, the Board finds that no staged ratings are warranted. 

Since October 28, 2011

In the second part of the appeal period, the Veteran complained of pain is localized to the base of his neck with radiation into his left extremity. He did have flare ups with neck pain/stiffness and difficulty lifting overhead. He had moderate constant and intermittent pain (see October 2011 VA examination report); however, at a February 2012 Jewett Orthopaedic appointment, he stated he was not interested in epidurals because his pain was intermittent. A review of private pain medicine clinic notes from October 2013 to January 2014 showed some improvement with steroid blocks, but the Veteran was still symptomatic. 

For this period, the Board finds the current rating of 30 percent disabling is appropriate based on the range of motion evidence of record. At the October 2011 VA examination, cervical spine range of motion was as follows (objective evidence of pain in parentheses):

Forward flexion
0-25 (10) Degrees
Extension
0-15 (10) Degrees
Right lateral flexion
0-15 (10) Degrees
Left lateral flexion
0-15 (10) Degrees
Right lateral rotation
0-60 (45) Degrees
Left lateral rotation
0-45 (40) Degrees

The examiner noted the Veteran was very hesitant and cautious due to pain; his actual range of motion was likely much greater, but he had significant discomfort on examination. With repetition, the ranges of motion measurements were the same as above. He had no additional limitation of motion following repetitive use testing.

The same month, Paul Yocum, a chiropractor, showed the following slightly improved measurements: 

Forward flexion
20 Degrees
Extension
45 Degrees
Right lateral flexion
30 Degrees
Left lateral flexion
20 Degrees
Right lateral rotation
45 Degrees
Left lateral rotation
40 Degrees

Unspecified decreased range of motion was noted in a September 2012 VA primary care note and a September 2013 Jewett PT/Orthopaedic record; the latter noted it to be a significant loss of range of motion. 

In October 2013, a VA examination of the neck showed that cervical spine range of motion was as follows (objective evidence of pain in parentheses):

Forward flexion
0-25 (15) Degrees
Extension
0-20 (10) Degrees
Right lateral flexion
0-30 (20) Degrees
Left lateral flexion
0-20 (10) Degrees
Right lateral rotation
0-50 (40) Degrees
Left lateral rotation
0-40 (30) Degrees

After repetitive use testing, the measurements were the same as above. His functional loss was only less movement than normal and pain on movement. Passive range of motion was unchanged from active range of motion. On repetitive testing, range of motion values were unchanged from baseline values reported and no pain, fatigue, weakness or incoordination was noted.

In reviewing these measurements, the 30 percent rating is appropriate for this period. A higher rating would need to be sustained by a finding of ankylosis, which is not found throughout the record. 38 C.F.R. § 4.71a, DC 5237. 

Further, the Board does not find further increase appropriate under Mitchell or Deluca, because although flare ups were reported in October 2011 and October 2013, it would be only with resort to mere speculation to report the additional range of motion limitation due to pain during a flare when the Veteran was not having one at the time (see October 2013 VA examination report). The functional impact is best represented and taken into account in the current rating, given that the next higher ratings reference ankylosis, which has not been found during this time period. 

Other manifestations regarding the disability, such as right upper extremity radiculopathy, were also not found. No incapacitating episodes were noted. 38 C.F.R. § 4.71a, DC 5243, Note (1) (see October 2011 and 2013 VA examination reports).

As for further staged ratings, the Board does not find the evidence supports an increased rating at any time during the appeal period. Hart, 21 Vet. App. at 509-510. 

LUE Radiculopathy

The Veteran is right hand dominant (see June 2006 VA examination report), therefore he is rated using the minor extremity portion of the DCs.

For diseases of the peripheral nerves, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a (2014); see also 38 C.F.R. § 4.123. 

The Veteran's LUE is currently rated under DC 8510, which provides the rating criteria for paralysis of the upper radicular group (fifth and sixth cervicals). Complete paralysis of the major extremity means that all shoulder and elbow movements are lost or severely affected, with hand and wrist movement not affected; this warrants a 60 percent rating. 38 C.F.R. § 4.124a, DC 8510 (2014). Incomplete paralysis for the major extremity can be severe (40 percent), moderate (30 percent), or mild (20 percent). Id. 

Initially, the Veteran was rated under DC 8614, neuritis of the musculospiral or radial nerve. 38 C.F.R. § 4.124a. This DC is rated similarly to the above DC 8510, however, for the minor extremity, incomplete paralysis warrants 40 percent rating when severe and a 20 percent rating when moderate or mild. A 60 percent rating is assigned for complete paralysis. Complete paralysis under this DC consists of: a drop of hand and fingers; wrist and fingers perpetually flexed; the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity. Id. 

Prior to October 28, 2011

In July 2012, the AOJ granted a separate rating for radiculopathy of the LUE at 20 percent, effective December 2005 (date of claim) under DC 8614. In March 2014, the AOJ increased the LUE radiculopathy to 30 percent effective October 28, 2011 under DC 8510 (incomplete paralysis of upper radicular group). 

Radiculopathy symptoms as reported by the Veteran show in a January 2006 VA nursing note he complained of numbness in fingers. At a VA PT appointment the next month, the Veteran stated he frequently could not feel things with his hands and dropped things. He complained of left cervical pain going up into the occiput, left thumb and index finger pain and bilateral numbness of both hands. Grip and upper extremity strength was normal. At the August 2009 Board hearing, the Veteran reported numbness, tingling, fine motor skill trouble, dexterity (dropping glasses/tools). (Transcript, p 6.) He was also told he had CTS. (Transcript, pp 7-8.) The Veteran's wife stated he could no longer do things like remodel a house (Transcript, p 11) and he's broken dishes (pp 11-12). He could not do overhead work. (Transcript, p 12.) 

Other sources noted symptomatic radiculopathy but did not necessarily characterize it (see June 2007 private chiropractor record and December 2009 Jewett Orthopaedic record). 

For this time period, the evidence supports that the LUE radiculopathy was mild because this is how it was typically characterized. A June 2006 VA joints examination report noted it had a zero to mild effect on activities of daily living. At the July 2006 VA spine examination showed he did not complain of paresthesias, but he did have monthly or more numbness. He did have decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength, and upper extremity pain. An October 2009 Dr. Cambridge record stated while an EMG from September 2009 showed evidence of bilateral carpal tunnel and mild right cubital tunnel syndromes, there was no evidence of radiculopathy in the upper extremities; this suggests any existing radiculopathy was wholly sensory and should be rated as mild. 38 C.F.R. § 4.124a. 

An October 2009 EMG/NCV summary noted mildly reduced motor unit recruitment in the left triceps. Diminished sensation was detected in in December 2009 (see Jewett Orthopaedic record). The April 2010 VA cervical spine and peripheral nerve examinations described the radiculopathy as mild. The other evidence does not conflict with these assessments or characterizations. As a result, the Board finds an increased rating for LUE radiculopathy for this period is not warranted, to include any further staged rating. Hart, 21 Vet. App. at 509-510. 

Since October 28, 2011

For this time period on appeal, the Board finds a moderate incomplete paralysis rating is warranted. At the October 2011 VA examination, the Veteran described numbness involving his left shoulder, posterior arm, and hand. Pain was made worse with neck extension, lifting overhead, and other physical activity. Reflexes were normal, as were senses, except sensory findings for the left hand/fingers were decreased. There were no symptoms for the right upper extremity, but the left had moderate paresthesias and/or dysesthesias and numbness. All nerve roots were involved (upper, middle and lower radicular groups) moderately. LUE radiculopathy only was noted. 

Also, in October 2011, Dr. P.Y., a chiropractor, wrote a letter simply noting LUE radicular pain along the radial nerve. In February 2012, a Jewett Orthopaedic record noted intermittent pain in LUE and constant numbness in webspace of the left hand and between thumb and index finger. In September, VA primary care noted radiating pain to the LUE, but there were normal findings. 

At the October 2013 VA examination, the Veteran has numbness in his left fingers with normal reflexes. A sensory examination showed decreased findings on the left side. His radiculopathy on the left was severe in terms of pain, paresthesias and numbness (it was listed as mild on the right, but then it was also not affected). The clinician found the severity was moderate on the left and only involved the C5-6 nerve roots (upper radicular group). The examiner noted the Veteran missed keys in keyboarding or drops tools due to his left radiculopathy. 

In consideration of the evidence, the Board does not find severe radiculopathy or that an increased rating to 40 percent is warranted under either DC 8510 or 8416. As DC 8510 currently provides for the higher rating, it more appropriately assigned. No further staged rating is found based on the evidence. Hart, 21 Vet. App. at 509-510. 

Extraschedular

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2014). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

The Board also finds that the schedular rating criteria do reasonably describe the disability level of the cervical spine and radicular symptoms. The assigned schedular evaluations are adequate here because they encompass the reported symptoms such as pain and numbness. Thun, 22 Vet. App. at 115. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

Here, however, the only disabilities on appeal are the one being adjudicated so there cannot possibly be consideration of a combined effect. Although separate disabilities, discussed below in the remand, may also be service-connected and added as part of the low back disability, when applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there can be no additional service-connected disabilities that are not attributed to a specific service-connected condition. This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. As stated, all symptoms are accounted for in the schedule. Extraschedular consideration is not warranted.

Under these circumstances, there is no basis to assign a higher evaluation for the cervical spine disability (currently rated as 20 percent disabling). The benefit of the doubt doctrine is not applicable here and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Prior to October 28, 2011, an increased rating in excess of 10 percent for the cervical spine disability is denied. 

Since October 28, 2011, an increased rating in excess of 30 percent for the cervical spine disability is denied. 

Prior to October 28, 2011, an increased rating in excess of 20 percent for the LUE radiculopathy is denied. 

Since October 28, 2011, an increased rating in excess of 30 percent for the LUE radiculopathy is denied. 


REMAND

As mentioned above, the issue of entitlement to a TDIU has been re-raised in the context of an increased rating claim (see April 2014). The Veteran did not specify what service-connected disability he feels warrants a TDIU. In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), the Court recognized that bifurcation of a claim is generally within the Secretary's discretion and pointed out that the Rice decision left open the possibility that a TDIU may be adjudicated separately from an increased rating. This is supported further by VA's Office of General Counsel in VAOPGCPREC 6-96. Here, as bifurcation will promote judicial economy and fairness to the Veteran, the Board will bifurcate the TDIU aspect of the increased rating claim. 

As noted above, in July 2013, the Veteran filed an NOD with initial increased ratings for anxiety disorder, LLE sciatica, and GERD as well as claims of service connection for PTSD, cephalgia, OSA, sinusitis, and a right foot disability. The Board must remand these matters for issuance of a statement of the case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to adjudicate the claim of a TDIU, to include sending the appropriate form to the Veteran. Schedule the Veteran for a VA examination to help determine whether he is unable to obtain or retain employment as a result of service-connected disabilities. The claims file and a copy of this remand should be made available to the examiner and the report should state that both were reviewed.

The examiner should comment on any symptomatology shown to be present and due to the service-connected disabilities. A statement of the Veteran's current service-connected disabilities should be sent with the examination request along with a summary of his work history. 

The examiner should comment as to whether, without regard to age or impact of any nonservice-connected disability, the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation. A complete rationale for any commentary expressed and conclusion reached should be set forth in a legible report. 

2. Issue a statement of the case regarding the issues of entitlement to higher initial ratings for anxiety disorder, LLE sciatica, and GERD, as well as claims of service connection for PTSD, cephalgia, OSA, sinusitis, and a right foot disability. If, and only if, the appellant timely perfects an appeal, this claim should be returned to the Board. 

3. Readjudicate all claims on appeal. If the decision is in any way unfavorable, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


